Title: To Alexander Hamilton from William Ellery, 21 May 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] May 21, 1792. “… I wish to be favoured with your instructions respecting the case of the Brig Chance, a Statemt. of which I sent to you on the 2nd. of Apl. last, with an explanation respectg. the Thermometer mentioned in my letter of the 9th. of the same month, and with your directions relative to the tare of Sugars mentioned in my letter of the 5th. of last March, when the important business of your office will permit it. Suffer me also to mention that I have acted as Superintendant of the Light House ever since the 11th. of Oct. 1790. and no allowance has been made to me for that Service, agreeably to the expectations your letter of the 27th. of April 1791 induced me to entertain; And I have debited the United States for the money advanced for the Light-House; but no sums have been received by me in virtue of Warrants from the Treasy on account thereon by which the United States might be credited.…”
